Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule of appeals, attached to and made part of this decision, present the question of the proper dutiable value of certain machines and parts thereof.
It has been stipulated and agreed by the parties hereto that the market value or price at the time of exportation to the United States of the involved machines and parts at which such or similar merchandise was freely offered for sale for home consumption to all *780purchasers in the principal markets of the country of exportation, namely Switzerland, in the usual wholesale quantities and in the ordinary course of trade, is as set forth in schedule “A,” attached hereto añd made a part hereof. It was further stipulated and agreed that there was no higher export value for such or similar merchandise at the time of exportation thereof.
Upon the agreed facts of record, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis of value for the machines and parts before the court and that said value is as shown on the attached schedule “A.”
Judgment will be entered accordingly.